

116 HR 2269 IH: Get Additives Out Act of 2019
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2269IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Ms. Meng introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Comptroller General of the United States to conduct a study and submit a report on
			 the effects of food additives on children’s health.
	
 1.Short titleThis Act may be cited as the Get Additives Out Act of 2019. 2.Study and report on effects of food additives on children’s health (a)StudyNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study—
 (1)on the developmental and behavioral health effects of food additives on children under 18 years of age;
 (2)on the physical health effects of food additives on such children; (3)that assesses the capability of the Food and Drug Administration to test and regulate the health effects of food additives, including the extent to which determinations that substances are not food additives because the substances are generally recognized as safe, within the meaning of section 201(s) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(s)), inhibits that regulation; and
 (4)that provides recommendations for improving the ability of the Food and Drug Administration to conduct oversight and assure the safety of food additives.
 (b)ReportNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Commissioner of Food and Drugs, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the results of the study conducted under subsection (a).
 (c)Food additive definedIn this section, the term food additive has the meaning given such term in section 201(s) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(s)).
			